DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the preliminary amendment filed September 1, 2021. As directed by the preliminary amendment: Claims 1-16 were cancelled. Claims 17-30 are newly added and presently pending in this application.

Claim Objections
Claim 23 is objected to because of the following informalities: In ll. 4-5, the phrase “along a n axis” should be re-written as --along an axis--. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the lateral jaw" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the medial direction" in ll. 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 27-30 are rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris et al. (US 2014/0172030), herein referred to as Harris.
Regarding claim 26, Harris discloses a surgical method (title), comprising: coupling an implant (126) to an inserter (10) (figure 6), the inserter (10) including an outer member (30) and an inner member (16, 74, 76) having an asymmetrical first jaw (122) and a second jaw (124) that extend distally from a distal-most end of the outer member (30) (figures 3 and 6), such that the inserter (10) does not protrude or overhang the implant (126) on at least a first side thereof (figure 6), passing the implant (126) into a disc space between two vertebrae (Abstract) such that the first side faces in the medial direction (figure 6), and releasing the implant (126) from the inserter (10) (¶36), wherein neither the first jaw (122) nor the second jaw (124) cross a central longitudinal axis of the outer member (30) (see figure 6 below).

    PNG
    media_image1.png
    403
    784
    media_image1.png
    Greyscale

Regarding claim 29, Harris discloses wherein releasing the implant (126) from the inserter (10) (¶36) includes proximally withdrawing the outer member (30) relative to the inner member (16, 74, 76).
Regarding claim 30, Harris discloses wherein passing the implant into the disc space is done using any of a PLIF approach, a TLIF approach (¶34), a medially-shifted PLIF approach, and a medially-shifted TLIF approach.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-19, 21, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carignan et al. (US 6,319,257), herein referred to as Carignan, and in view of Harris et al. (US 2014/0172030), herein referred to as Harris.
Regarding claim 17, Carignan discloses a surgical instrument (figures 9 and 10), comprising: an outer member (16) having a central longitudinal axis (see figure 9 below) and an inner member (18) having a first jaw (34) and a second jaw (another element 34), the inner member (18) being axially translatable (col. 5, ll. 18-45) within an inner passage (see figure 9 below) of the outer member (16) to move the jaws (elements 34) towards one another to a closed position (figure 10), thereby grasping an implant (col. 1, ll. 54-56), wherein neither the first jaw (34) nor the second jaw (another element 34) cross the central longitudinal axis of the outer member (16) (see figure 9 below).

    PNG
    media_image2.png
    242
    898
    media_image2.png
    Greyscale

Yet, Carignan lacks the second jaw is asymmetrical to the first jaw.
However, Harris teaches a first jaw (124) is asymmetrical to a second jaw (122) (figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carignan’s jaws with wherein the second jaw is asymmetrical to the first jaw as taught by Harris, since such a modification would be able to grasp an implant of a different shape.
Regarding claim 18, the modified Carignan’s instrument has wherein the first jaw (the modified Carignan’s first jaw) is located wholly on a first side of the central longitudinal axis of the outer member (16) (see figure 9 of Carignan above) and the second jaw (the modified Carignan’s second jaw) is located wholly on a second side of the central longitudinal axis opposite the first side (see figure 9 of Carignan above).
Regarding claim 19, the modified Carignan’s instrument has wherein the first jaw (the modified Carignan’s first jaw) has a length that is less than a length of the second jaw (the modified Carignan’s second jaw) (due to the asymmetry) when the jaws are in the closed position (figure 10 of Carignan).
Regarding claim 21, the modified Carignan’s instrument has wherein a claw opening (see figure 9 of Carignan above) between the first jaw (the modified Carignan’s first jaw) and the second jaw (the modified Carignan’s second jaw) is oriented at an oblique angle (due to the asymmetry) with respect to the central longitudinal axis of the outer member (16) (see figure 9 of Carignan above).
Regarding claim 22, the modified Carignan’s instrument has wherein a distal end (see figure 9 of Carignan above) of the outer member (16 of Carignan) has a width that is less than a maximum outer width of the first jaw and the second jaw when the jaws are in the closed position (figure 10 of Carignan).
Regarding claim 24, the modified Carignan’s instrument is capable of having wherein a maximum distance between an outer edge of the first jaw (34 of Carignan) and the central longitudinal axis of the outer member (16 of Carignan), measured along an axis perpendicular to the central longitudinal axis (see figure 9 of Carignan above), is less than or equal to a maximum distance between an outer edge of an implant (considered functional, would depend on the size and shape of the implant) loaded into the instrument when the jaws are in the closed position (figure 10 of Carignan) and the central longitudinal axis (see figure 9 of Carignan above), measured along an axis perpendicular to the central longitudinal axis (see figure 9 of Carignan above).
Regarding claim 25, the modified Carignan’s instrument has wherein the instrument is configured to (i.e. capable of) grasp an implant (col. 1, ll. 54-56 of Carignan) between the first jaw and the second jaw (elements 34) of the inner member such that at least one of the first jaw and the second jaw does not protrude or overhang the implant (considered functional, would depend on the size and shape of the implant).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,045,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the USP claim 1 discloses all the features/elements as claim 17 of the instant application but lacks the feature of a second jaw asymmetrical to the first jaw. However, claim 4 of the USP clearly contemplates this feature.
Claims 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-14 of U.S. Patent No. 11,045,331 in view of Harris (US 2014/0172030). USP claim 10 discloses all the features/elements as claimed but lacks the feature of a second jaw asymmetrical to the first jaw. However, Harris teaches a first jaw (124) is asymmetrical to a second jaw (122) (figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the USP’s jaws with wherein the second jaw is asymmetrical to the first jaw as taught by Harris, since such a modification would be able to grasp an implant of a different shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775